This is a Final office action for serial number 16/741,685.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 13, and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022. Upon further review by the examiner claim 13 has been withdrawn since Species I drawn to Figures 1-4 do not include protrusions as claimed therefore, claim 13 is drawn to a different non-elected species. Claim 13 is withdrawn as being drawn to a nonelected species not shown in any of the provided figures (which may raise a drawing objection or new matter issue).

Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bracket in claims 1, 18, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsakiris 20100032544 in view of Heinrich 20180347605. The applicant is reminded that the structure or structure being a ceiling or a wooden portion is not positively claimed therefore the prior art only need to be capable of performing the functions related to the structure or structure being a ceiling or a wooden portion. Tsakiris discloses (Claim 1) a system for mounting to a structure, comprising: a screw (25) comprising a screw head (head of 25), a shank (shank of 25), and threads (threads of 25, conventional heavy screw)  on the shank; a bracket (10/12) comprising a mounting hole (20) through which the screw shank passes; (Claim 2),  wherein the screw threads into a wooden joist (30)  in the overhead ceiling (see figure);  (Claim 3) wherein the structure is a ceiling in a garage (paragraph 0034); (Claim 9) wherein the mounting system also comprises a washer (37) positioned around the screw shank (shank of 27) and the bracket (10/12); (Claim 18) inherently teaches a method for installing a bracket to a structure, comprising the steps of: providing a screw comprising a screw head, a shank, and threads on the shank; providing a bracket comprising a mounting hole (20) through which the screw shank (shank of 25) passes; wherein the structure comprises an overhead ceiling (see figure below) and the screw shank threads into the overhead ceiling. 
[AltContent: arrow][AltContent: textbox (joist (30) 
ceiling)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (threads
shaft
bracket (12)
washer (27)
screw head (25))][AltContent: arrow][AltContent: arrow][AltContent: arrow]     
    PNG
    media_image1.png
    203
    518
    media_image1.png
    Greyscale

Tsakiris discloses all of the limitations of the claimed invention except for force indicator.  Heinrich discloses  (Claim 1) a system for mounting to a structure, comprising: a screw comprising a screw head; and a force indicator (32) positioned between the screw head (14) and the bracket (54), the force indicator comprising a deformable material (see claims); wherein, as an installer (column 5, lines 55-67) drives the screw head toward the structure, the deformable material is compressed between the screw head and the bracket to the point that at least a portion of the deformable material is extruded radially so as to provide a visual indication that the screw has achieved a sufficient clamping force to secure the bracket to the structure without overtightening (Figure 5); (Claim 8)  wherein the screw head comprises a perimeter, the force indicator comprises an outer diameter, and the outer diameter is initially smaller than the perimeter (figure 3), and wherein as the installer drives the screw head toward the structure, the deformable material extrudes beyond the perimeter of the screw head (figure 5); (Claim 9) wherein the mounting system also comprises a washer (38) positioned around the screw shank, abutting the force indicator, and between the screw head and the bracket, (Claim 10) wherein the washer comprises a perimeter, the force indicator comprises an outer diameter, and the outer diameter is initially smaller than the perimeter, and wherein, as the installer drives the screw head toward the structure, the deformable material extrudes beyond the perimeter of the screw head; (Claim 11)  wherein the perimeter of the washer is larger than the diameter of a tool (using a socket, as conventional means of installing) with which the installer drives the screw; (Claim 12) wherein the force indicator (column 5, line 51) is disc shaped with hole for the screw shank; (Claim 14) wherein the deformable material comprises a polymer (column 5, lines 38);  (Claim 15) wherein the deformable material plastically deforms as a result of the compression (see claims and specification column 5 and 6); (Claim 16) wherein the deformable material elastically deforms as a result of the compression; (Claim 18) a system for mounting to a structure, comprising: a screw comprising a screw head; a washer (38), the washer having a perimeter; a bracket (54); the force indicator comprising a deformable polymer material, a 2-dimentional cross section with concentric inner and outer diameters, and a thickness; wherein, as an installer drives the screw head toward the structure, the deformable material is compressed between the washer and the bracket to the point that at least a portion of the deformable material is extruded radially past the washer perimeter so as to provide a visual indication that the screw has achieved a sufficient clamping force to secure the bracket to the structure without overtightening; (Claim 19)  inherently discloses a method for installing a bracket (54) to a structure, comprising the steps of: providing a screw (12) comprising a screw head (14); a shank, and threads on the shank, providing a bracket (64); and providing a force indicator (30) positioned between the screw head (14) and the bracket (54), the force indicator (30) comprising a deformable material; driving the screw through a force indicator and bracket to secure the bracket to a structure; while driving the screw, watching for a visual indication (figure 5) from the force indicator that the screw has achieved a sufficient clamping force to secure the bracket to the structure; and 19Docket No. SMT20001after observing the visual indication from the force indicator that the screw has achieved a sufficient clamping force to secure the bracket to the structure, stopping the driving of the screw before overtightening; (Claim 20), wherein the deformable material is plastically deformable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsakiris to have included the force indicator positioned between the screw head and the bracket comprising a deformable material as taught by Heinrich for the purpose of indicating when a fastener/screw has been tightened to a predetermined degree to prevent excessive tightening of the screw connection 
Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsakiris 20100032544 in view of Heinrich 20180347605 in view of Matteson et al. (Matteson) 2015/0377274. Tsakiris in view of Heinrich discloses all of the limitations of the claimed invention except for the force indictor is safety colored or glow-in-the dark. Matteson teaches it is known to have the force indicator is safety colored or glow-in-the dark (paragraph 0018, which teaches of various types of colors therefore providing a safety color or glow-on the dark is a conventional well known type of color within the prior art). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsakiris in view of Heinrich to have included the force indictor is safety colored or glow-in-the dark as taught by Matteson for the purpose of being a second distinguishing feature for visually identifying the second state for aching a desired tightness threshold. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsakiris 20100032544 in view of Heinrich 20180347605 in view of Davies GB2120795. Tsakiris in view of Heinrich discloses all of the limitations of the claimed invention except for force indicator positioned between the washer and the bracket. Davies teaches that it is known to have for force indicator (2) positioned between the washer (1) and the bracket (4).  It would have been obvious to one having ordinary skill in the art at the time the invention to have modified Tsakiris in view of Heinrick was made to have the force indicator positioned between the washer and the bracket as taught by Davies, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Response to Arguments
In response to applicant’s arguments regarding the Species Requirement and claim 13 that, 
Regarding withdrawal of Claims 7, 13, and 17. Applicant concurs with the withdrawal of claims 7 and 17 due to the election of Species I. However, applicant respectfully disagrees with Examiner's election to withdraw Claim 13. Examiner stated the reason to withdraw Claim 13 as "Species I drawn to Figures 1-4 do not include protrusions as claimed therefore, claim 13 is drawn to a different non-elected species." The Restriction Requirement dated 01/21/20226 defined 4 species. Species I was elected and is defined by Examiner as comprising a "uniform single material indicator." Each of the other species, Species 2-4, defined the respective indicators as comprising multiple materials. In Specification paragraph 50 describing Figure 4, Applicant notes that "surface 440 and/or 450 may have protrusions of the same material as the rest of the load indicator." Thus, the protrusions of Claim 13 are part of Species 1 and not part of Species 2, 3, nor 4. Therefore, Applicant respectfully requests Claim 13 not be considered as withdrawn. 

the above arguments are traversed by the following remarks. Species I drawn to figures 1-4 do not include protrusions therefore Claim 13 is not drawn to the Species I as elected. A species with protrusions should have been provided and if submitted would constitute an additional species and/or raise new matter therefore Claim 13 remains withdrawn.  Since the applicant has not submitted persuasive arguments that the embodiments are not distinct from one another, the requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631